.
           OFFICE OF THE ATTORNEY GENERAL                       OF -
                             AUSTIN
                                                                      .




                                                                                      .
Bon3rablki R. D.' Strtiger                                                        .           I
county httopney
Eall County
Ilanphia, Texas




                                       Re:     Do03    the failure   ol' a
                                               holder of a drivcp's
                                               lfccnnao to m!ce the re-
                                               port of fan. accident ret-
                                               wired by Sea. 39, hrt.
                                               V, H.B. 20, 47th Log.,
                                               render such holder sub-
                                               ject,to    prooecution    for
                                               e micdemxnor and subjeot
                                               to the penalty.p~~oscribed
                                               by So. 44 thhcrooC?           .,

          We have @van due consldcrat.tion'to the question as
propounded I.n your opinion request, and which is restSated..
cbovo i

           $ec$io:~ 39 of          House  D5.11 NC. 20 of the Regular-Ses-
lion of' the+Borty-seventh           Legislafure,'rcods   as folloun:

            “Sec. 39.          jrccidents     to be reported     by
     persons       involved,
            "Every parson involved In an nocldent
     resulting    in death, injtixy,   or nppwont prop-
     orty dnrsge ol‘ 5'Sty Dull-am ($53) or more
     vhcrc one or n:oro motor vchl.clcs me involved
     and l:ho is the holder of nn opzrator's,          com-
     mrcicl    op2rotor10,  or ohaufizur's     liceilse,
     under the p~ovlolom      of this Act, nhall I;!s::c
     a report of SUO~ sccldcnt       to th.6 D$gnrt;li%%t
     Of   Public     Safety     Vittiin     forty-0lght   ('!ii) hOLIP
     Hofuml        to mkc      such rcnort       sh?Al rsndcr    the
        y,onorabla Ii. D. strti~er,           PcSe 2

  c
. .’         holder of such liconso   liable to susponeion
  1          or revocation  of such license.   Reports ro-                 ’
             quirod by this Section shall be deened pri-
             vileged ccrmmications  .’
 :- .
 !.                 SectI.0; &Ii of aaid house Bill is the genord              peaolty
        clnuse,   and 16 .in the fol2owl~   1anSuage:
 :..
 d                *:“$.3; . 44. Penalty for violation     of Act.                           .
 d                    ..
 :
 . ”               “(a)     It shall be a mladexeanor for any
             person to violate      any of the provisioim   of
             thi3  Act’unless    such violation  is by this
             Act or other lows of ‘this State doolared to
             be n felony.             .          .        ’        ’
                     ‘(b)   In addition to any other pensltic~          ’
              .hkreinbcPora ppovidod, and mleso another pen-                           ’.
               qlty is in this Aot or by tho laws of this
               State provided,   every pera       convicted  of a
               niedeneanor for ths violatLon       of nay provision
               of this Act. shall be punished bx f inenof not
               nor6 timn Two Hundred Dollars (@03).               ..
                                               .-
                     It’ is our opinion that the above quoted provisions            of
        Ileuse Bf3.1 go. SO are mfYic&mt       to constitute     the failure     of a
        holder’of a drlver’u     license  to report the specified        .character
        of accident a penal. offense;     and the Logiolaturo        not hav1r.S. mado
        tlis smie a felony,    and .not hav?.ng provided a specific        penclty,
        t!lnt a vloZator shoul.8 be punished under the @mornI yrcd.3ion3
        Of Section 44. Ve perceive no distinction           from t!lo like situa-
        t:ono in mny .othor statutory, czmctments. with Sonora2 penalty
        ~lousec; for e::‘&mpl.o, tha Liquor Control. Act, Article          65641,
        vcrnonls Annotated Penal Code; VilcOxson vs. State, 134 Ye+.
        Cr. x. 583, 116 s, F!. (26) 4.34.
                                                              Pourf3 vary truly
                                          .
            ~i?l’liclvm OCT$4   ].yal                  4T’ory      tmrE:nkb OF qAs